Citation Nr: 0922802	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-40 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left 
foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, including secondary to the 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
October 1955 to December 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2009, as support for his claims, the Veteran 
testified at a hearing at the Board's offices in Washington, 
DC, before the undersigned Veterans Law Judge (Central Office 
hearing).

The Board is remanding the claim for a rating higher than 20 
percent for the left foot disability to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  Whereas the Board is going ahead and 
determining whether the Veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a left knee disorder.


FINDINGS OF FACT

1.  A May 2004 rating decision denied the Veteran's claim for 
service connection for a bilateral (i.e., right and left) 
knee disorder, so inclusive of his left knee.

2.  The additional evidence received since that May 2004 
rating decision denying the claim for service connection for 
a left knee disorder, in particular, is cumulative or 
redundant of evidence already considered in that decision or 
does not relate to an unestablished fact necessary to 
substantiate this claim or raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service 
connection for a bilateral knee disorder, so inclusive of the 
left knee, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

5.  New and material evidence has not been submitted since 
that rating decision to reopen this previously denied and 
unappealed claim for service connection.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit being sought.  To 
satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior decision and 
provide the claimant a notice letter describing what specific 
type of evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2005, prior to the initial adjudication of his claim 
(the petition to reopen) in February 2006.  That letter 
informed him of the evidence required to establish his claim 
for service connection and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also complied with Kent, as it informed him of the 
type of evidence and information that is necessary to reopen 
the claim.  A second letter complying with Dingess was more 
recently sent to him in July 2008, which apprised him of the 
downstream disability rating and effective date elements of 
his claim.  And since providing that additional Dingess 
notice, the RO has readjudicated his claim (the petition to 
reopen) in the October 2008 SSOC.  So although he did not 
receive this additional notice prior to the initial 
adjudication of his claim (the petition to reopen), his claim 
has been reconsidered since providing this additional notice, 
including considering any additional evidence submitted or 
otherwise obtained in response to this additional notice.  So 
the timing defect in the provision of this additional notice 
has been rectified ("cured").  See again Mayfield IV and 
Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  The RO 
also obtained his private medical records.  There is no 
indication of any outstanding records pertaining to his 
claim.  

As here, if the claim at issue has been previously considered 
- and denied, and the Veteran did not timely appeal the 
decision, he is required to present new and material evidence 
to reopen the claim under 38 U.S.C.A. § 5108 before the 
Board's duty to assist is triggered and the Board may proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003)  And despite his and his 
representative's contentions to the contrary, since, as will 
be explained, the Board is denying the petition to reopen the 
claim for service connection for a left knee disorder, absent 
the required new and material evidence, there is no 
obligation to schedule the Veteran for a VA compensation 
examination concerning this claim unless and until he first 
satisfies this threshold preliminary evidentiary burden.  
38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

A May 2004 rating decision denied the claim for service 
connection for a bilateral knee disorder based on there being 
no medical link between the disorder and the Veteran's 
military service, including as secondary to his already 
service-connected left foot disability.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.310(a) and (b).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  He did not appeal that 
decision, so it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen this claim 
for service connection for a left knee disorder in October 
2005.  As support for his claim, he has since submitted a 
medical opinion from S.B.S., M.D., dated in February 2007.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the May 2004 
rating decision that previously considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  This initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying 
merits.  If there is no new and material evidence, that is 
where the analysis ends, and what the RO may have determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); and 
VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a left knee disorder is the 
evidence that has been added to the record since the final 
and binding May 2004 rating decision.  And considering the 
basis of that denial, new and material evidence must suggest 
he has a current diagnosis of a left knee disorder and that 
this disorder was incurred during or aggravated by his 
military service or is secondary to his already service-
connected left foot disability.  

Concerning this, as mentioned, since the May 2004 rating 
decision the Veteran has submitted a medical opinion dated in 
February 2007.  On the one hand, this opinion is "new" in 
that it did not exist at the time of the May 2004 rating 
decision and, therefore, was not considered and could not 
possibly have been.  This additional medical opinion is not, 
however, also material to the determinative issue of whether 
the Veteran's left knee disorder was incurred in or 
aggravated by his military service, or is secondary to an 
already service connected disability, in particular the 
disability affecting his left knee.  Instead, the opinion 
only indicates he has mild bilateral knee osteoarthritis, 
without also in turn etiologically linking the arthritis (as 
it affects the left knee, specifically) either directly or 
presumptively to the Veteran's military service or, in the 
alternative, secondarily to his service-connected left foot 
disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records merely describing the Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence.).  
Indeed, to the contrary, this medical opinion states there is 
no reason to believe the left knee osteoarthritis is 
attributable to the service-connected left foot disability.  


And in discussing the medical rationale for this unfavorable 
conclusion of no linkage between the left knee and left foot 
disabilities, the commenting doctor (S.B.S., M.D.) indicated 
he did not see any evidence the Veteran has had worsening of 
his left knee condition related to his right, which could be 
directly related to his left foot disability (keeping in mind 
that he has "bilateral" knee osteoarthritis, meaning 
affecting both knees, right and left, not just his left knee 
in particular).  Dr. S told him, therefore, other than his 
subjective complaint that his left knee pain had started 
after treatment of his left foot, there is no other objective 
evidence for Dr. S to use at the time of this statement to 
somehow attribute the left knee disorder to the service-
connected left foot disability.

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding May 2004 rating 
decision was the lack of a medical nexus opinion suggesting 
that his left knee condition was attributable to his military 
service - either directly, presumptively, or secondarily to 
a service-connected disability.  Therefore, because his newly 
submitted evidence contains a medical opinion against his 
claim, not supportive of his claim, this additional opinion 
does not provide the unestablished facts necessary to 
substantiate his claim.

Additionally, the Veteran's personal statements in this 
regard are not material within the meaning of 38 C.F.R. § 
3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that a layman is not competent to offer a diagnosis and 
medical opinion regarding causation, and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Also, to the extent 
the Veteran is merely reiterating arguments he made prior to 
the RO previously denying this claim, this is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Hence, none of the additional evidence received since the 
RO's May 2004 rating decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
left knee disorder is denied.


REMAND


VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002). This duty to 
assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's last VA examination for his left foot 
disability was in October 2007, nearly two years ago.  And 
during his more recent April 2009 hearing at the Board, he 
testified that he would be having surgery on this foot only 
days after the hearing.  So another examination is needed to 
ascertain the present severity of this disability, including 
insofar as determining whether there has been any improvement 
since the surgery.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the claim for a higher rating for the left foot 
disability is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
examination to assess the current 
severity of his left foot disability.  
The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  
Advise the Veteran that failure to report 
for this examination, without good cause, 
may have adverse consequences on his 
claim for a higher rating for this 
disability.  The examiner should 
specifically comment on the overall 
severity of the disability, considering 
the extent of the traumatic arthritis and 
any associated symptoms (e.g., pain, 
limitation of motion, etc.) in terms of 
whether the foot injury and impairment 
are moderate, moderately severe, or 
severe.  Medical comment is also needed 
as to the effect of the arthritic pain or 
such other symptoms as premature or 
excess fatigability, limited or excess 
movement, incoordination, etc., during 
times when the Veteran's symptoms are 
most prevalent ("flare-ups") or when 
this foot is repeatedly used over a 
prolonged period of time.  And, if 
possible, the examiner should attempt to 
quantify the level of additional 
disability on these occasions.

2.  Then readjudicate the claim for a 
higher rating for the left foot 
disability in light of any additional 
evidence obtained.  If the disposition 
remains unfavorable, send the Veteran and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


